DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Minoru Kurose on August 3, 2021.


The application has been amended as follows: 
Claim 5:
A communication method for a terminal device to communicate with a base station, the communication method comprising: monitoring physical downlink control channel (PDCCH) candidates and a first radio resource control (RRC) message, the first RRC message including a quantity of the downlink cells to be configured; transmitting a second RRC message, the second RRC message including capability information of the terminal device relating the quantity of downlink cells as a quantity of the PDCCH candidates that the terminal device is capable of blind decoding, whereinPage 3 of 10Response to Final Action dated May 7, 2021 in aAppl. No.: 16/550,660 Attorney Docket No.: US78190 case that not transmitting the second RRC message, monitoring the quantity of PDCCH candidates configured based on the first RRC message; and in a case that transmitting the second RRC message, monitoring the quantity of PDCCH candidates configured based on the capability information.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, 5, 6, the prior art either alone or in combination fails to teach the features of a transmission circuitry configured to transmit a second RRC message, the second RRC message including capability information of the terminal device relating the quantity of downlink cells as a quantity of the PDCCH candidates that the terminal device is capable of blind decoding, wherein in a case that the transmission circuitry does not transmit the second RRC message, the reception circuitry is configured to monitor the quantity of PDCCH candidates configured based on the first RRC message, and in a case that the transmission circuitry transmits the second RRC message, the reception circuitry is configured to monitor the quantity of PDCCH candidates configured based on the capability information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641